Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 1 of 18



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION

                               Case No.: 0:19-cv-60205-DIMITROULEAS/Snow


  GINA BELLENGER, on behalf of
  herself and all others similarly situated,

                            Plaintiff,

  v.

  ACCOUNTS RECEIVABLE MANAGEMENT, INC.,

                      Defendant.
  ____________________________________________/

         PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
       CLASS ACTION SETTLEMENT AND INCORPORATED MEMORANDUM OF LAW

             Plaintiff Gina Bellenger, on behalf of herself and a class of similarly situated persons, and
   with the consent of Defendant Accounts Receivable Management, Inc. (“Defendant” or “ARM”),
   respectfully requests the entry of an order granting preliminary approval of the class action
   settlement set forth in the Parties’ Settlement Agreement (“Settlement Agreement” or
   “Agreement”), certifying a class for settlement purposes, and providing for issuance of Notice to
   the Settlement Class.1
        I.      INTRODUCTION
             The Settlement Agreement makes available to each member of the settlement class a cash
   settlement of at least $141.00.2 However, Plaintiff’s counsel estimate that each Settlement Class
   Member who submits a valid claim will more than likely receive a check in the amount of $500.00.
   This is an excellent result by any measure. If approved, the Settlement will bring an end to what
   has otherwise been, and likely would continue to be, contentious litigation centered on unsettled
   legal questions.
             This motion seeks the entry of an order providing for, among other things:
             1. Preliminary Approval of the Settlement;

   1
     The Agreement is attached as Exhibit A. All capitalized terms used herein have the same
   definitions as those defined in the Agreement.
   2
     This amount is calculated before deducting attorneys’ fees and costs.
                                                       1
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 2 of 18



             2. Preliminary certification of a Settlement Class and appointment of the Plaintiff as Class
                Representative and Plaintiff’s counsel as Class Counsel;
             3. Approval of the Settlement Administrator;
             4. Approval of the Notice program describing:
                    a. The Settlement and the Settlement Class members’ rights with respect to the
                        Settlement;
                    b. The proposed Release of claims;
                    c. Class Counsel’s request for attorneys’ fees and expenses, as well a Service
                        Award for the Class Representative; and
                    d. The procedure for opting-out of or objecting to the Settlement
             5. Approval of the Claims process; and
             6. The scheduling of a Final Approval Hearing to consider Final Approval of the
                Settlement.
             The Parties’ proposed Settlement is exceedingly fair and well within the range of
   Preliminary Approval for several reasons. See Declaration of Andrew Shamis at ¶ 2, attached
   hereto as Exhibit B. First, it provides relief for Settlement Class Members where their recovery,
   if any, would otherwise be uncertain, especially given Defendant’s ability and willingness to
   continue its vigorous defense of the case and unique financial circumstances. Second, the
   Settlement was reached only after first engaging in extensive discovery, motion practice, and
   intensive arm’s-length negotiations, including a mediation with respected mediator Stephen Jaffee.
   Third, the Settlement was not conditioned on any amount of attorneys’ fees for Class Counsel or
   Service Award for Plaintiff, which speaks to the fundamental fairness of the process. Shamis Decl.
   at ¶ 3.
             For all of these reasons, and as further described below, Plaintiff respectfully requests that
   the Court preliminarily approve the Settlement.
       II.       BACKGROUND
             The Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), and its implementing
   regulations were enacted by Congress and the Federal Communications Commission to “offer
   consumers greater protection from intrusive telemarketing calls….”3 Defendant initiated a calling


   3
    Federal Communications Commission, Small Entity Compliance Guide for the TCPA (dated
   May 13, 2013), https://apps.fcc.gov/edocs_public/attachmatch/DA-13-1086A1.pdf.
                                                       2
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 3 of 18



   campaign in which debt collection calls were placed to Plaintiff and approximately 3,000 other
   individuals. Plaintiff alleged that this campaign violated the TCPA because the calls were placed
   to consumers using an automatic telephone dialing system without prior express consent.
   Defendant denies any wrong doing and raises various challenges to class certification and the
   merits of Plaintiff’s claim.
      III.      SUMMARY OF THE SETTLEMENT TERMS
             The following is a summary of the material terms of the Settlement.
                a. The Settlement Class

             The proposed Settlement Class includes all persons who received an autodialed call on
   their cell phone from ARM between on or after January 23, 2015 through the date of certification.
   Specifically, the Settlement is defined as:
             All individuals within the United States (i) who received a call (ii) on his or
             her cellular telephone (iii) from Defendant, (iv) without their prior express
             consent. Persons meeting this definition are referred to collectively as the
             “Settlement Class” and, individually, as “Settlement Class Members.”
             Excluded from the Settlement Class are: (1) the trial judge presiding over this case; (2)
   ARM, as well as any parent, subsidiary, affiliate, or control person of ARM, and the officers,
   directors, agents, servants, or employees of ARM; (3) any of the Released Parties; (4) the
   immediate family of any such person(s); any Settlement Class Member who has timely opted out
   of this proceeding; and (6) Plaintiff’s Counsel, their employees, and their immediate family. In
   addition, the prospective class list will be submitted to a third-party vendor for a reverse lookup to
   identify the class members’ contact information, including address. The parties shall have an
   opportunity to compare this list against Defendant’s database to eliminate any individual who does
   not meet the defined Settlement Class prior to the mailing date for the class notice.
                b. Settlement Consideration
             Pursuant to the Settlement, Defendant has agreed to make available $425,000 for the
   benefit of Settlement Class Members (“Settlement Fund”).
                c. The Notice Program
             Pending this Court’s approval, Kurtzman Carson Consultants LLC (“KCC”), will serve as
   the Notice Administrator, and will be responsible for administrating the Notice Program. The
   Notice Program consists of the following components: (1) Mail Notice; (2) Long-Form Notice; (3)
   a Settlement Website; and (4) a toll-free number. The forms of the proposed notices agreed upon

                                                      3
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 4 of 18



   by Class Counsel and Defendant, subject to this Court’s approval and/or modification, are attached
   to the Settlement Agreement as exhibits.
          The Notice program is designed to provide the Settlement Class with important information
   regarding the Settlement and their rights thereunder, including a description of the material terms
   of the Settlement; a date by which Settlement Class members may exclude themselves from or
   “opt-out” of the Settlement Class; a date by which Settlement Class Members may object to the
   Settlement, Class Counsel’s fee application and/or the request for a Service Award; the date of the
   Final Approval Hearing; information regarding the Settlement Website where Settlement Class
   members may access the Agreement; and other important documents.
                        i. Mail Notice
          The primary form of notice shall be Mail Notice. The Administrator, by the Class Notice
   Date, shall by first class U.S. Mail send one copy of the Mail Notice. After posting of the Mail
   Notice by the Administrator with the United States Postal Service, for any Mail Notices returned
   as undeliverable, the Administrator shall use the National Change of Address database (the
   “NCOA”) or skip-tracing in an attempt to obtain better addresses for such returned Mail Notices,
   and should the NCOA or skip-tracing show a more current address, the Administrator shall post
   the returned Mail Notice to the more current address.
                     ii. Long-Form Notice
          The    Mail     Notice   will   contain   the    address   for   the   Settlement   Website,
   www.ARMTCPAsettlement.com. On the website, Settlement Class members will find important
   documents and court filings, including the Long-Form Notice, which will contain more detail than
   the Mail Notice. A copy of the Long Form Notice is attached to the Settlement Agreement as
   Exhibit 3. Further, the Long Form Notice will be sent to all Settlement Class members who contact
   the Settlement Administrator by telephone and request a copy.
                     iii. Settlement Website & Toll-Free Telephone Number
          The Settlement Administrator will establish a Settlement Website as a means for
   Settlement Class members to obtain notice of, and information about, the Settlement. The
   Settlement Website will be established by the Class Notice Date. The Settlement Website will
   include an online portal to file Claim Forms, hyperlinks to the Settlement, the Long-Form Notice,
   the Preliminary Approval Order, and other such documents as Class Counsel and counsel for



                                                    4
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 5 of 18



   Defendant agree to post or that the Court orders be posted on the Settlement Website. These
   documents will remain on the Settlement Website at least until Final Approval.
          The Settlement Administrator will also establish and maintain an automated toll-free
   telephone line for Settlement Class members to call with Settlement-related inquiries. Id.


              d. Claims Process
          The Claims Process here is straightforward, easy to understand for Settlement Class
   members, and designed so that they can easily claim to their portion of the Settlement Fund.
   Shamis Decl. at ¶ 4. Settlement Class members will make a claim by submitting a valid Claim
   Form to the Claims Administrator, which will then be evaluated for timeliness and completeness.
   A copy of the Claim Form is attached to the Settlement Agreement as Exhibit 1. Claim Forms
   may be sent in by hard copy or submitted electronically on the Settlement Website. The Claim
   Form requires basic information from Settlement Class members: (1) name; (2) current address;
   (3) cellular telephone number(s) at which she or he received a subject phone call; and (4) a current
   contact telephone number. Once a Settlement Class member submits a Claim Form that is
   approved by the Settlement Administrator, the Settlement Class Member will then be eligible to
   automatically receive a cash payment. Untimely or otherwise deficient Claim Forms will be
   rejected and those Settlement Class Members will not receive a Settlement Fund Payment. If those
   same Settlement Class Members also fail to timely opt-out, they will remain in the Settlement
   Class and their claims will be released. Claim Forms can be submitted until 15 days following the
   Final Approval Order.
              e. Allocation of the Settlement Fund Payments
          Defendant will make available up to $425,000 to cover the Claim Settlement Payments, all
   Attorneys’ Fees and Expenses, all Notice and Administration Costs, and any Service Award in
   settlement in full of this Action. Each Settlement Class Member who submits a timely, valid,
   correct and verified Claim Form by the Claim Deadline in the manner required by this Agreement,
   making all the required affirmations and representations, shall be sent a Claim Settlement Check
   by the Administrator and receive a pro rata share of up to Five Hundred Dollars and Zero Cents
   ($500.00), less any Notice and Administration Costs, Attorneys’ Fees and Expenses, and Service
   Award. Settlement Class Claimants will be sent their Claim Settlement Payments to the address
   they submitted on their Claim Form within 60 days following the Effective Date.


                                                    5
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 6 of 18



              f. Settlement Administrator
          Pending this Court’s approval, Kurtzman Carson Consultants LLC, shall serve as the
   Settlement Administrator. The Settlement Administrator’s responsibilities may include (but are
   not necessarily limited to):
             i. obtaining from Class Counsel and Defendant cellular telephone information, and to
                the extent it is available, name, , and address information, for Settlement Class
                members;
            ii. providing Mail Notice;
           iii. providing Long Form Notice to Settlement Class members;
            iv. establishing and maintaining the Settlement website;
            v. establishing and maintaining a post office box for requests for exclusion from the
                Settlement Class;
            vi. receiving, evaluating, and processing Claim Forms;
           vii. advising Settlement Class members if their Claim Forms are deficient;
          viii. providing weekly reports about the Notice plan and number and identity of opt-outs
                (if any) to Class Counsel and Defendant’s counsel;
            ix. establishing and maintaining an automated and toll-free telephone line for Settlement
                Class members to call with Settlement-related inquiries, and answer the questions of
                Settlement Class members who call with or otherwise communicate such inquiries;
            x. responding to any Settlement Class member inquiries;
            xi. processing all requests for exclusion from the Settlement Class;
           xii. at Class Counsel’s request, and in advance of the Final Approval Hearing, preparing
                a declaration to submit to the Court that identifies each Settlement Class member who
                timely and properly requested exclusion from the Settlement Class;
          xiii. distributing Settlement Fund Payments.
              g. Opt-Out and Objection Procedures
          Settlement Class members who do not wish to participate in the Settlement may opt-out of
   the Settlement by sending a written request to the Settlement Administrator at the address
   designated in the Notice. Settlement Class members who timely opt-out of the Settlement will
   preserve their rights to individually pursue any claims they may have against Defendant, subject
   to any defenses that Defendant may have against those claims. The Settlement Agreement details


                                                   6
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 7 of 18



   the requirements to properly opt-out of the Settlement Class. A Settlement Class member must
   opt-out of the Settlement Class by the Opt-Out Period, which is 30 days after the Class Notice
   Date. The Settlement Administrator will communicate any opt-out requests to Class Counsel and
   Defendant’s Counsel, who will in turn report them to the Court as part of the Final Approval
   Hearing and those names will be referenced in an exhibit to the Final Approval Order.
          Settlement Class Members who wish to file an objection to the Settlement must do so no
   later than 30 days after the Class Notice Date. Pending Court approval, for an objection to be
   considered by the Court, it must include the following:
        a. the name of the Action;
        b. the objector’s full name, address and telephone number;
        c. an explanation of the basis upon which the objector claims to be a Settlement Class
            Member;
        d. all grounds for the objection, accompanied by any legal support for the objection known
            to the objector or his counsel;
        e. the number of times in which the objector has objected to a class action settlement within
            the five years preceding the date that the objector files the objection, the caption of each
            case in which the objector has made such an objection, and a copy of any orders related
            to or ruling upon the objector’s prior such objections that were issued by the trial and
            appellate courts in each listed case;
        f. the identity of all counsel who represent the objector, including any former or current
            counsel who may seek to claim compensation for any reason related to the objection to
            the Settlement or the application for Fees and Expenses;
        g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s prior
            objections made by individuals or organizations represented by that counsel that were
            issued by the trial and appellate courts in each listed case in which the objector’s counsel
            and/or counsel’s law firm have objected to a class action settlement within the preceding
            5 years;
        h. any and all agreements that relate to the objection or the process of objecting— whether
            written or oral—between objector or objector’s counsel and any other person or entity;
        i. the identity of all counsel (if any) representing the objector who will appear at the Final
            Approval Hearing;


                                                    7
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 8 of 18



        j. a statement confirming whether the objector intends to personally appear and/or testify
             at the Final Approval Hearing;
        k. a list of all persons who will be called to testify at the Final Approval Hearing in support
             of the objection; and
        l. the objector’s signature (an attorney’s signature is not sufficient).
               h. Release of Claims
            In exchange for the Settlement consideration, Plaintiff and all Settlement Class Members,
   have agreed to the release as defined in the Agreement.
               i. Class Counsel Fees and Expenses and Plaintiff’s Service Award
            Defendant has agreed not to oppose Class Counsel’s request for attorneys’ fees and
   expenses of up to 33.33% of the cash component of the Settlement Fund. Defendant has also agreed
   not to oppose an application for a Service Award for the Plaintiff up to $4,000.00. The Court
   should consider whether to grant or deny this award separate and apart from its consideration of
   the fairness and reasonableness of the Settlement.
      IV.      THE PROPOSED SETTLEMENT WARRANTS PRELIMINARY APPROVAL
               a. The Legal Standard for Preliminary Approval
            Rule 23(e) of the Federal Rules of Civil Procedure provides that before a class action may
   be dismissed or compromised, notice must be given in the manner directed by the court, and
   judicial approval must be obtained. Fed. R. Civ. P. 23(e). As a matter of public policy, courts
   favor settlements of class actions for their earlier resolution of complex claims and issues, which
   promotes the efficient use of judicial and private resources. Bennett v. Behring Corp., 737 F.2d
   982, 986 (11th Cir. 1984). The policy favoring settlement is especially relevant in class actions
   and other complex matters, where the inherent costs, delays and risks of continued litigation might
   otherwise overwhelm any potential benefit the class could hope to obtain. See, e.g., Ass’n for
   Disabled Americans, Inc. v. Amoco Oil Co., 211 F.R.D. 457, 466 (S.D. Fla. 2002) (“There is an
   overriding public interest in favor of settlement, particularly in class actions that have the well-
   deserved reputation as being most complex.”) (citing Cotton v. Hinton, 559 F.2d 1326, 1331 (5th
   Cir. 1977)); see also 4 Newberg on Class Actions § 11.41 (4th ed. 2002) (citing cases).
            Approval of a class action settlement is a two-step process. Fresco v. Auto Data Direct,
   Inc., 2007 WL 2330895, at *4 (S.D. Fla. 2007). Preliminary approval is the first step, requiring
   the Court to “make a preliminary determination on the fairness, reasonableness, and adequacy of


                                                    8
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 9 of 18



   the settlement terms.” Id. (citations omitted). In the second step, after notice to settlement class
   members and time and opportunity for them to object or otherwise be heard, the court considers
   whether to grant final approval of the settlement as fair and reasonable under Rule 23. Id.
          The standard for granting preliminary approval is low—a proposed settlement will be
   preliminarily approved if it falls “within the range of possible approval” or, otherwise stated, if
   there is “probable cause” to notify the class of the proposed settlement and “to hold a full-scale
   hearing on its fairness[.]” In re Mid-Atl. Toyota Antitrust Litig., 564 F. Supp. 1379, 1384 (D. Md.
   1983) (quoting MANUAL FOR COMPLEX LITIGATION § 1.46 at 62, 64-65 (1982)); see also
   NEWBERG ON CLASS ACTIONS § 13:13 (5th ed. 2016) (“Bearing in mind that the primary
   goal at the preliminary review stage is to ascertain whether notice of the proposed settlement
   should be sent to the class, courts sometimes define the preliminary approval standard as
   determining whether there is ‘probable cause’ to submit the [settlement] to class members and [to]
   hold a full-scale hearing as to its fairness.”). Thus, “[p]reliminary approval is appropriate where
   the proposed settlement is the result of the parties’ good faith negotiations, there are not obvious
   deficiencies, and the settlement falls within the range of reason.” In re Checking Account Overdraft
   Litig., 275 F.R.D. 654, 661-62 (S.D. Fla. 2011).
          The Court should take the first step in the process and grant Preliminary Approval of the
   Settlement. The Settlement is clearly within the range of reasonableness, and satisfies all standards
   for Preliminary Approval.
              b. The Settlement Satisfies the Criteria for Preliminary Approval
          Each of the relevant factors weighs heavily in favor of Preliminary Approval of this
   Settlement. First, the Settlement was reached in the absence of collusion, and is the product of
   good-faith, informed and arm’s length negotiations by competent counsel. Furthermore, a
   preliminary review of the factors related to the fairness, adequacy and reasonableness of the
   Settlement demonstrates that it fits well within the range of reasonableness, such that Preliminary
   Approval is appropriate. Shamis Decl. at ¶ 5.
          Any settlement requires the parties to balance the merits of the claims and defenses asserted
   against the attendant risks of continued litigation and delay. Plaintiff and Class Counsel believe
   that the claims asserted are meritorious and that Plaintiff would prevail if this matter proceeded to
   trial. Defendant believes that Plaintiff’s claims are unfounded, denies any liability, and has shown
   a willingness to litigate vigorously. Shamis Decl. at ¶ 6.


                                                      9
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 10 of 18



          The Parties concluded that the benefits of the Settlement outweigh the risks and
   uncertainties attendant to continued litigation that include, but are not limited to, the risks, time
   and expenses associated with completing trial and any appellate review. Shamis Decl. at ¶ 7.
              c. The Settlement Agreement is the Product of Good Faith, Informed and Arm’s
                    Length Negotiations
          A class action settlement should be approved so long as a district court finds that “the
   settlement is fair, adequate and reasonable and is not the product of collusion between the parties.”
   Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977);4 see also Lipuma v. American Express Co.,
   406 F. Supp. 2d 1298, 318-19 (S.D. Fla. 2005) (approving class settlement where the “benefits
   conferred upon the Class are substantial, and are the result of informed, arms-length negotiations
   by experienced Class Counsel”).
          The Settlement here is the result of extensive, arm’s-length negotiations between
   experienced attorneys who are familiar with class action litigation and with the legal and factual
   issues of this Action. Shamis Decl. at ¶ 8. Moreover, the settlement was reached at a mediation
   with respected mediator Steven Jaffee. Furthermore, Class Counsel are particularly experienced
   in the litigation, certification, trial, and settlement of nationwide class action cases. Shamis Decl.
   at ¶ 9. Class Counsel zealously represented their client throughout the litigation, and throughout
   the discovery process, which included review of numerous pages of documents and electronic data
   and researching and analyzing legal precedent pertaining to the Defendant’s arguments. Shamis
   Decl. at ¶ 10.
          In negotiating this Settlement, Class Counsel had the benefit of years of experience in
   litigating and settling complex class actions and a familiarity with the facts of the Action. Shamis
   Decl. at ¶ 9. As detailed above, Class Counsel conducted a thorough analysis of Plaintiff’s claims
   and engaged in extensive formal discovery with Defendant and third parties. Id. at ¶ 11. Class
   Counsel’s review of that discovery enabled them to gain an understanding of the evidence related
   to central questions in the Action, and prepared them for well-informed settlement negotiations.
   See Francisco v. Numismatic Guaranty Corp. of America, 2008 WL 649124, *11 (S.D. Fla. Jan.
   31, 2008) (stating that “Class Counsel had sufficient information to adequately evaluate the merits



   4
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
   Circuit adopted as binding precedent all Fifth Circuit decisions prior to October 1, 1981.
                                                    10
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 11 of 18



   of the case and weigh the benefits against further litigation” where counsel conducted two 30(b)(6)
   depositions and obtained “thousands” of pages of documentary discovery).
              d. The Facts Support a Preliminary Determination that the Settlement is Fair,
                  Adequate and Reasonable
          The Settlement falls within the “range of reason” such that notice and a final hearing as to
   the fairness, adequacy and reasonableness of the Settlement is warranted.
                       i. Likelihood of Success at Trial
          Class Counsel are confident in the strength of Plaintiff’s case, but are also pragmatic in
   their awareness of the various defenses available to Defendant and Defendant’s financial
   resources, and the risks inherent in trial and post-judgment appeal. Shamis Decl. at ¶ 12. The
   success of Plaintiff’s claims, turn on questions that would arise at summary judgment, trial and
   during an inevitable post-judgment appeal. Further, it still remains unclear whether Plaintiff would
   be able to certify a class for resolution of the asserted claims at trial. Under the circumstances,
   Class Counsel appropriately determined that the Settlement outweighs the risks of continued
   litigation. Shamis Decl. at ¶ 13.
          Even if Plaintiff and the Settlement Class prevailed at trial, any recovery could be delayed
   for years by an appeal. Lipuma, 406 F. Supp. 2d at 1322 (likelihood that appellate proceedings
   could delay class recovery “strongly favor[s]” approval of a settlement). This Settlement provides
   substantial relief to Settlement Class Members, without further delay.
                       ii. Range of Possible Recovery and the Point on or Below the Range of
                          Recovery at Which a Settlement is Fair
          When evaluating “the terms of the compromise in relation to the likely benefits of a
   successful trial . . . the trial court is entitled to rely upon the judgment of experienced counsel for
   the parties.” Cotton, 559 F.2d at 1330. “Indeed, the trial judge, absent fraud, collusion, or the like,
   should be hesitant to substitute its own judgment for that of counsel.” Id.
          Courts have determined that settlements may be reasonable even where plaintiffs recover
   only part of their actual losses. See Behrens v. Wometco Enterprises, Inc., 118 F.R.D. 534, 542
   (S.D. Fla. 1988) (“[T]he fact that a proposed settlement amounts to only a fraction of the potential
   recovery does not mean the settlement is unfair or inadequate”). “The existence of strong defenses
   to the claims presented makes the possibility of a low recovery quite reasonable.” Lipuma, 406 F.
   Supp. 2d at 1323.


                                                     11
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 12 of 18



              The Settlement Fund made available to the class here is more than reasonable, given the
   complexity of the litigation and the significant risks and barriers that loomed in the absence of
   settlement including, but not limited to, a motion for class certification, Defendant’s assertion of
   various legal challenges, a motion for summary judgment, trial as well as appellate review
   following a final judgment.
              There can be no doubt that this Settlement is a fair and reasonable recovery for the in light
   of Defendant’s defenses, the uncertainty of class certification, and the challenging and
   unpredictable path of litigation Plaintiff and all Settlement Class members would face absent a
   settlement. Shamis Decl. at ¶ 14.
                        iii. Complexity, Expense and Duration of Litigation
              The traditional means for handling claims like those at issue here would tax the court
   system, require a massive expenditure of public and private resources, and, given the relatively
   small value of the claims of the individual class members, would be impracticable. Thus, the
   Settlement is the best vehicle for Settlement Class Members to receive the relief to which they are
   entitled in a prompt and efficient manner. Shamis Decl. at ¶ 15.
                        iv. Stage of Proceedings
              Courts consider the stage of proceedings at which settlement is achieved “to ensure that
   Plaintiffs had access to sufficient information to adequately evaluate the merits of the case and
   weigh the benefits of settlement against further litigation.” Lipuma, 406 F. Supp. 2d at 1324.
              The Settlement was reached only after discovery, including the production and review of
   numerous pages of informal and formal documents and electronic data produced by Defendant.
   As a result, Class Counsel were extremely well-positioned to confidently evaluate the strengths
   and weaknesses of Plaintiff’s claims and prospects for success at trial and on appeal. Shamis Decl.
   at ¶ 16.
                 e. Certification of the Settlement Class is Appropriate
              For settlement purposes, Plaintiff and Class Counsel respectfully request that the Court
   certify the Settlement Class defined in the Agreement. “Confronted with a request for settlement-
   only class certification, a district court need not inquire whether the case, if tried, would present
   intractable management problems . . . for the proposal is that there be no trial.” Amchem Products,
   Inc. v. Windsor, 521 U.S. 591, 620 (1997).



                                                       12
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 13 of 18



          Certification of the proposed Settlement Class will allow notice of the Settlement to issue
   to inform Settlement Class members of the existence and terms of the Settlement, of their right to
   object and be heard on its fairness, of their right to opt-out, and of the date, time and place of the
   Final Approval Hearing. See Manual for Compl. Lit., at §§ 21.632, 21.633. For the reasons set
   forth below, certification is appropriate under Rule 23(a) and (b)(3).
          Certification under Rule 23(a) of the Federal Rules of Civil Procedure requires that (1) the
   class is so numerous that joinder of all members is impracticable, (2) there are questions of law or
   fact common to the class, (3) the claims or defenses of the representative parties are typical of the
   claims or defenses of the class, and (4) the representative parties will fairly and adequately protect
   the interests of the class. Under Rule 23(b)(3), certification is appropriate if the questions of law
   or fact common to the members of the class predominate over individual issues of law or fact and
   if a class action is superior to other available methods for the fair and efficient adjudication of the
   controversy.
          The numerosity requirement of Rule 23(a) is satisfied because the Settlement Class consists
   of an estimated 3,000 individuals, and joinder of all such persons is impracticable. See Fed. R. Civ.
   P. 23(a)(1); Kilgo v. Bowman Trans., 789 F.2d 859, 878 (11th Cir. 1986) (numerosity satisfied
   where plaintiffs identified at least 31 class members “from a wide geographical area”).
          “Commonality requires the plaintiff to demonstrate that the class members ‘have suffered
   the same injury,’” and the plaintiff’s common contention “must be of such a nature that it is capable
   of classwide resolution – which means that determination of its truth or falsity will resolve an issue
   that is central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v.
   Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted). Here, the commonality
   requirement is readily satisfied. There are multiple questions of law and fact – centering on
   Defendant’s calling program – that are common to the Settlement Class, that are alleged to have
   injured all Settlement Class members in the same way, and that would generate common answers.
          For similar reasons, Plaintiff’s claims are reasonably coextensive with those of the absent
   class members, such that the Rule 23(a)(3) typicality requirement is satisfied. See Kornberg v.
   Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where
   claims “arise from the same event or pattern or practice and are based on the same legal theory”);
   Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class
   where they “possess the same interest and suffer the same injury as the class members”). Plaintiff


                                                     13
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 14 of 18



   is typical of absent Settlement Class members because she received a subject “wrong number”
   debt collection call and claims to have suffered the same injuries, and because they will all benefit
   from the relief provided by the Settlement.
          Plaintiff and Class Counsel also satisfy the adequacy of representation requirement.
   Adequacy under Rule 23(a)(4) relates to (1) whether the proposed class representative has interests
   antagonistic to the class; and (2) whether the proposed class counsel has the competence to
   undertake this litigation. Fabricant, 202 F.R.D. at 314. Shamis Decl. ¶ 9. The determinative factor
   “is the forthrightness and vigor with which the representative party can be expected to assert and
   defend the interests of the members of the class.” Lyons v. Georgia-Pacific Corp. Salaried
   Employees Ret. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000) (internal quotation marks omitted).
   Plaintiff’s interests are coextensive with, not antagonistic to, the interests of the Settlement Class,
   because Plaintiff and the absent Settlement Class members have the same interest in the relief
   afforded by the Settlement, and the absent Settlement Class members have no diverging interests.
   Further, Plaintiff and the Settlement Class are represented by qualified and competent Class
   Counsel who have extensive experience and expertise prosecuting complex class actions. Class
   Counsel devoted substantial time and resources to vigorous litigation of the Action.
          Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct impact on
   every class member’s effort to establish liability that is more substantial than the impact of
   individualized issues in resolving the claim or claims of each class member.” Sacred Heart Health
   Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir. 2010)
   (internal quotation marks omitted). Plaintiff readily satisfies the Rule 23(b)(3) predominance
   requirement because liability questions common to all Settlement Class members substantially
   outweigh any possible issues that are individual to each Settlement Class member. Further,
   resolution of thousands of claims in one action is far superior to individual lawsuits, because it
   promotes consistency and efficiency of adjudication. See Fed. R. Civ. P. 23(b)(3). For these
   reasons, the Court should certify the Settlement Class.
              f. The Court Should Approve the Proposed Notice Program
          “Rule 23(e)(1)(B) requires the court to direct notice in a reasonable manner to all class
   members who would be bound by a proposed settlement, voluntary dismissal, or compromise
   regardless of whether the class was certified under Rule 23(b)(1), (b)(2), or (b)(3).” Manual for
   Compl. Lit. § 21.312 (internal quotation marks omitted). The best practicable notice is that which


                                                     14
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 15 of 18



   is “reasonably calculated, under all the circumstances, to apprise interested parties of the pendency
   of the action and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover
   Bank & Trust Co., 339 U.S. 306, 314 (1950). To satisfy this standard, “[n]ot only must the
   substantive claims be adequately described but the notice must also contain information reasonably
   necessary to make a decision to remain a class member and be bound by the final judgment or opt-
   out of the action.” Twigg v. Sears, Roebuck & Co., 153 F.3d 1222, 1227 (11th Cir. 1998) (internal
   quotation marks omitted); see also Manual for Compl. Lit., § 21.312 (listing relevant information).
           The Notice program satisfies all of these criteria. As recited in the Settlement and above,
   the Notice Program will inform Settlement Class members of the substantive terms of the
   Settlement. It will advise Settlement Class members of their options for remaining part of the
   Settlement Class, for objecting to the Settlement, Class Counsel’s Attorneys’ fee application
   and/or request for Service Award, or for opting-out of the Settlement, and how to obtain additional
   information about the Settlement. The Notice Program is designed to reach a high percentage of
   Settlement Class members, and exceeds the requirements of Constitutional Due Process.
   Therefore, the Court should approve the Notice Program and the form and content of the Notices.
      V.      Proposed Schedule of Events
           In connection with Preliminary Approval of the Settlement, the Court should also set a date
   and time for the Final Approval Hearing. Other deadlines in the Settlement approval process,
   including the deadlines for requesting exclusion from the Settlement Class or objecting to the
   Settlement, will be determined based on the date of the Final Approval Hearing or the date on
   which the Preliminary Approval Order is entered. Class Counsel propose the following schedule:


                         Event                                           Timeline
    Deadline for Completion of Notice                 60 days after entry of the Preliminary
                                                      Approval Order
    Deadline for filing Motion for Final Approval
                                                      45 days before the Final Approval Hearing
    of the Settlement and Class Counsel’s Fee
    Application and expenses, and for a Service
    Award
    Deadline for opting-out of the Settlement and     30 days before the Final Approval Hearing
    for submission of Objections

                                                    15
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 16 of 18



    Deadline for Responses to Objections               15 days before the Final Approval Hearing
    Last day Class Claimants may submit a Claim        15 days after the Final Approval Hearing
    Form




      VI.      Conclusion
            Based on the foregoing, Plaintiff and Class Counsel respectfully request that the Court: (1)

   grant Preliminary Approval to the Settlement; (2) certify for settlement purposes the proposed

   Settlement Class, pursuant to Rule 23(b)(3) and (e) of the Federal Rules of Civil Procedure; (3)

   approve the Notice program set forth in the Agreement and approve the form and content of the

   Notices and Claim Form, attached to the Settlement Agreement; (4) approve and order the opt-out

   and objection procedures set forth in the Agreement; (5) appoint Plaintiff as Class Representative;

   (6) appoint as Class Counsel the law firms and attorneys listed in the Agreement; and (7) schedule

   a Final Approval Hearing. A Proposed Preliminary Approval Order is attached hereto.

   Date: September 24, 2019

   Respectfully submitted,

    GINA BELLENGER

      /s/ Andrew Shamis
    Andrew J. Shamis, Esq. (Florida Bar # 101754)
    SHAMIS & GENTILE, P.A.
    14 NE 1st Ave., Suite 1205
    Miami, FL 33132
    Telephone (305) 479-2299
    Facsimile (786) 623-0915
    Email: efilings@shamisgentile.com

    KOZONIS & KLINGER, LTD.
    Gary M. Klinger (pro hac vice)
    4849 N. Milwaukee Ave., Ste. 300
    Chicago, Illinois 60630
    Phone: 312.283.3814
    gklinger@kozonislaw.com

                                                    16
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 17 of 18



    EDELSBERG LAW, P.A.
    Scott A. Edelsberg
    Florida Bar No. 100537
    19495 Biscayne Blvd. #607
    Aventura, FL 33180
    Email: scott@edelsberglaw.com

    THE LAW OFFICES OF JIBRAEL
    S. HINDI, PLLC
    Jibrael S. Hindi, Esq.
    110 SE 6th Street
    Ft. Lauderdale, FL 33301
    Tel: (954) 907-1136
    Fax: (855) 529-9540
    jibrael@jibraellaw.com

    Attorneys for Plaintiff and
    the Class




                                        17
Case 0:19-cv-60205-WPD Document 38 Entered on FLSD Docket 09/24/2019 Page 18 of 18



                                       CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on September 24,

   2019, via the Clerk of Court’s CM/ECF system which will provide electronic notice to all attorneys of

   record.

                                                          /s/ Andrew J. Shamis
                                                          Florida Bar No. 101754
                                                          Email:efilings@shamisgentile.com
                                                          Telephone: 305-479-2299
                                                          Facsimile: 786-623-0915

                                                          Counsel for Plaintiff and the Class




                                                     18
